DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 24 June, 2020.
Claims 1 – 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg: (US PGPUB 2017/0109480 A1) in view of D’Auria et al.: (US PGPUB 2013/0332194 A1).
CLAIMS 1, 13 and 22
Vahlberg discloses a medical equipment monitoring system that includes the following limitations:
identifying one or more interactions of a first user with one or more medical devices; (Vahlberg 0020, 0037, 0038);
determining, based on the one or more interactions and a predetermined set of rules, a compliance score associated with the first user; (Vahlberg 0021, 0022, 0040 – 0044 and 0046);
in response to the compliance score not satisfying a threshold compliance score, reducing an access level of the first user to at least one of the one or more medical devices; wherein reducing the access level includes reducing a number of respective features of the at least one medical device that are available to the first user; (Vahlberg 0022, 0050).
Vahlberg discloses a system for monitoring user interactions with a medication dispensing system. A diversion score (i.e. an inverse compliance score) is determined for each user based on the user interactions and a comparison of the usage of a medication, represented by the user interactions, to a prescription or a normal medical procedure. The user’s score may be compared to a baseline or threshold. If a user’s score exceeds the baseline – i.e. the users interactions indicate that they are not compliance with a medication order – the user may be flagged and prevented from accessing the medication dispenser or may be prevented from access a dispenser containing the particular medication that they were flagged for.
With respect to the following limitations:
generating a training program associated with the at least one medical device and the one or more interactions; (D’Auria 0008, 0010, 0011, 0015 – 0017, 0198);
automatically, without user involvement, sending a training package associated with the training program to the first user; (D’Auria 0010, 0089, 0201);
notifying the first user to complete the training program using the training package; (D’Auria 0010, 0201).
Vahlberg discloses a system for monitoring user interactions with a medication dispensing system. Vahlberg discloses that administrators may identify what protocols need to be changed to “tighten up procedures”, but does not expressly disclose training. D’Auria discloses receiving information related to a quality of care guideline, such as information related to patient treatment, and determining if the quality care guideline is satisfied for each patient. compliance a rate with the guideline. D’Auria discloses a system and method for determining a compliance rate with a quality of care guideline. When the quality of care guideline has not been met a corrective measure, such as training to refresh clinicians on the importance of meeting the guideline is identified and communicated to a service provider via electronic message for instant notification. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg so as to have included generating and sending a training package to non-compliant users, in accordance with the teaching of D’Auria, in order to allow for improved patient care.
CLAIMS 9, 11 and 20
The combination of Vahlberg/D’Auria discloses the limitations above relative to claims 1 and 13. With respect to the following limitations:
receiving information related to a set of interactions of a user of the plurality of users with a medical device; (Vahlberg 0020, 0037, 0038);
identifying a predetermined care area of the medical device based on location information of the medical device; (Vahlberg 0039, 0051);
determining, based on the information, a parameter value associated with a medication administered to a patient; (Vahlberg 0020, 0038);
in response to determining that the parameter value is outside of a predetermined threshold value, updating a medication counter associated with the predetermined care area, wherein the medication counter indicates a number of times the medication is administered using a parameter value outside of the predetermined threshold value; (Vahlberg 0022);
determining whether the medication counter satisfies a second threshold value; and in response to determining that the medication counter satisfies the second threshold value, causing an alert identifying the medication and the predetermined care area to be displayed on a display device of a drug management system; (Vahlberg 0022);
in response to determining that the medication counter does not satisfy the second threshold value, reducing the performance score of the user by a predetermined amount; determining whether the reduced performance score satisfies a predetermined threshold low performance score; and in response to determining that the reduced performance score satisfies the predetermined threshold low performance score, updating permissions of associated with the user to electronically prevent the user from using the one or more medical devices; (Vahlberg 0022).
Vahlberg discloses determining a pool of users with a similar job function, and that medication dispensing devices maybe aggregated in order to monitor dispensing system in different facilities. This fairly teaches identifying a care area. Vahlberg discloses determining a dosages and whether it is outside the recommended dosage; and if so updates the counter and generating an alert. Vahlberg discloses reducing the user’s compliance score with each instance of possible diversion and when the score reached a threshold, locking the user out.
Claims 2 – 4 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg: (US PGPUB 2017/0109480 A1) in view of D’Auria et al.: (US PGPUB 2013/0332194 A1) in view of Surendrakumar: (US PGPUB 2016/0191519 A1).
CLAIMS 2 – 4 and 14 - 16
The combination of Vahlberg/D’Auria discloses the limitations above relative to claims 1 and 13. With respect to the following limitations:
receiving a request for the first user to access the at least one medical device; determining, responsive to the request, that the first user has not completed the training program; (Surendrakumar 0002, 0014, 0018);
requiring authorization from a second user authorized to use the at least one medical device before granting the request for the first user to access the at least one medical device; (Surendrakumar 0024);
wherein the training program is generated based on a category associated with the one or more interactions and includes one or more training tasks associated with the number of respective features of the at least one medical device; (Surendrakumar 0014, 0019, 0024); and 
determining that the first user completed the training program, including the one or more training tasks; and restoring, responsive to determining that the first user completed the training program, the access level of the first user with regard to the at least one medical device; (Surendrakumar 0021);
wherein each of the one or more respective features of the medical device are made available to the first user as a corresponding training task associated with each feature is completed by the first user; (Surendrakumar 0019).
Surendrakumar discloses a system and method for providing competency based device access that includes disabling a user’s access to a medical device when it has been determined that the user has not completed training need to demonstrate competency for the functions available on the device. Access is restored when the user demonstrates competency by completing the training. Training is based on the features of the device to be used by the user. A supervisor may override the competency of users.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg so as to have included preventing access until competency training is competed, in accordance with the teaching of Surendrakumar, in order to manage medical device access.
Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg: (US PGPUB 2017/0109480 A1) in view of D’Auria et al.: (US PGPUB 2013/0332194 A1) in view of Pappada: (US PGPUB 2015/0227710 A1).
CLAIMS 5, 6 and 17
The combination of Vahlberg/D’Auria discloses the limitations above relative to claims 1 and 13. With respect to the following limitations:
assigning a performance score to each of a plurality of users based on medical device interactions performed by the plurality of users with respect to the one or more medical devices; in response to determining that a first performance score for a first user not satisfying a first evaluation threshold, electronically preventing the first user from using at least one of the one or more medical devices during the first time period; (Vahlberg 0021, 0022, 0040 – 0044, 0046 and 0050).
Vahlberg discloses assigning a performance score to each user and restricting access to medical device based on the score. With respect to the following limitations:
receiving a first shift schedule associated with the plurality of users; determining whether the first shift schedule satisfies one or more scheduling criteria associated with a healthcare facility; in response to determining that the first shift schedule does not satisfy the one or more scheduling criteria and a first performance score for a first user not satisfying a first evaluation threshold of the one or more scheduling criteria: (1) generating a new second shift schedule for the plurality of users that replaces a first user scheduled during a first time period with a second user not currently scheduled during the time period based on a second performance score of the second user, and causing the new schedule for the shift to be displayed on a display device associated with a user scheduling system; (Pappada 0015, 0053, 0059, 0063 – 0067).
Pappada discloses a clinical support decision system that includes comparing interventions and treatment variables to recommended interventions and variables. Pappada measures the performance of users based on the comparison and identifies periods in time (i.e. shifts) where performance is degraded. The system determines if the schedule is adequate. This information is used to identify staffing issues including allocation of healthcare staff, such as a need to staff more senior employees. This fairly teaches replacing a lower performing employee with a higher performing employee, a common business practice. With respect to the following limitations:
identifying, based on performance scores of a subset of the plurality of users, one or more high performing resource centers;
generating a request for one or more users not among the plurality of users from the one or more high performing resource centers; and transmitting the request to the user scheduling system.
The claims recite generating a request for a (second) user not currently scheduled, but not from a “high performing resource center”. The specification discloses that “high performing resource center” is an external temporary staffing center with at least 3 high performing users. As such the claims limit the request for a replacement staff member to in-house users. This is merely a design choice that would have been obvious to one of ordinary skill in the art. The choice to use, or not use, temporary staffing centers is obvious. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg so as to have included removing and replacing low performing healthcare workers with a worker with a higher score, in accordance with the teaching of Pappada, in order to manage the allocation of healthcare staff skill sets.
Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg: (US PGPUB 2017/0109480 A1) in view of D’Auria et al.: (US PGPUB 2013/0332194 A1) in view of Pappada: (US PGPUB 2015/0227710 A1) in view of Whitley et al.: (US PGPUB 2014/0195295 A1).
CLAIMS 7, 8, 18 and 19
The combination of Vahlberg/D’Auria/Pappada discloses the limitations above relative to claims 5 and 17. With respect to the following limitations:
determining a subset of the plurality of users whose performance scores satisfy a threshold low performance score; receiving information related to interactions of a user of the subset with a medical device; identifying, based on the information, a workflow initiated at the medical device; identifying, based on the workflow and a set of stored rules, a next step in the workflow; and causing the next step to be displayed on a display device associated with medical device; (Whitley 0008 – 0011, 0036, 0051 – 0056, 0060.
Whitley discloses a task management system that includes identifying a predetermined workflow and causing the next steps to be displayed to a worker. Additional steps are displayed for workers who have a lower rating for the device being operated. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg so as to have included providing next steps for a workflow to low performing healthcare workers, in accordance with the teaching of Whitley, in order to insure proper task completion.
With respect to the following:
determining, based on the information related to the one or more interactions, one or more follow-up activities for the user; and generating an alert for the one or more follow-up activities; transmitting the alert for the one or more follow-up activities to a computing device associated with the user; (D’Auria 0016, 0085, 0089);
determining, based on the one or more follow-up activities, whether an update to an electronic record of a patient at an administration system of the healthcare facility is required; and in response to determining that an update to the electronic record is required, causing the alert to be displayed adjacent to the electronic record on a display device associated with to the administration system; (D’Auria 0090).
D’Auria discloses determining follow-up activities required to improve compliance with the guideline and alerts the clinician. When completed the clinician enters information related to the follow-up activities into the patient EHR. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg/Pappada/Whitley so as to have included alerting users of follow-up activities to be recorded in the EHR, in accordance with the teaching of D’Auria, in order to allow for improved patient care.
Claims 10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg: (US PGPUB 2017/0109480 A1) in view of D’Auria et al.: (US PGPUB 2013/0332194 A1) in view of Official Notice.
CLAIMS 12 and 21
The combination of Vahlberg/D’Auria discloses the limitations above relative to claims 9 and 20. With respect to the following limitations:
in response to determining that the medication counter does not satisfy the second threshold value, reduce the performance score of the user by a predetermined amount; (Vahlberg 0022).
Vahlberg discloses reducing the performance score for each incident of non-compliance. With respect to the  following:
assign a mentor user to the user responsive to determining that the reduced performance score satisfies a predetermined threshold low performance score; and
electronically prevent the user from using a medical device among the one or more medical devices until user identifying information associated with the mentor user is received.
Assigning a mentor to low performers in order to supervise their activities is old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg/Pappada/Whitley so as to have included assigning mentors to low performers to supervise use of the medical device, in accordance with the Official Notice taken, in order to allow for users to improve their performance.
CLAIM 10
The combination of Vahlberg/D’Auria discloses the limitations above relative to Claim. With respect to the following limitations:
in response to determining that the counter satisfies the threshold value, calculating, based at least on the value for the parameter of the medication at which the medication is administered, a new value for the parameter; and transmitting an alert to a user of the drug management system to update a current value of the parameter to the new value for the parameter.
The claim requires updating the stored medication parameter such as a dosage based on a number of times the parameter is set outside the recommended value. Examiner takes Official Notice that updating medication administration values (i.e. dosages) based on user experience is old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the compliance system of Vahlberg/Pappada/Whitley so as to have included updating a recommended dosage based on experience, in accordance with the Official Notice taken, in order to allow for changes over time.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2014/0032231 A1 to Semen at al. discloses a system and method for tracking medical device usage to indicate compliance or non-compliance with predetermined criteria.
US PGPUB 2015/0066531 A1 to Jacobson et al. discloses a system and method for monitoring an infusion for compliance and generating alerts.
US PGPUB 2015/0332006 A1 to Swanson et al. discloses a system and method for monitoring compliance with a patient protocol and restricts the use of a device based on compliance.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 9 August, 2022